Case 3:20-cr-00029-WBS-DLB Document 58 Filed 09/22/21 Page 1 of 6

AO 245B (Rev. 09/20) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEVADA
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. )
KEITH MORENO Case Number: 3:20-cr-00029-WBS-DLB

USM Number: 56304-048

) Kate Berry, AFPD

) Defendant's Attorney

THE DEFENDANT:

[Mf pleaded guilty to Count 1 of the Indictment filed 07/16/2020 (ECF No. 13).

L] pleaded nolo contendere to count(s)
which was accepted by the court,

 

C1 was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 1361 Destruction of Government Property 05/30/2020 1

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984,

LC] The defendant has been found not guilty on count(s)

 

CO Count(s) ee  Ois Care dismissed on the motion of the United States.

.,._ [tis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

09/16/2021

Date of Imposition of Judgment

Yo. (Alanb—~K—

Signature of Judge

William B,. Shubb, Senior United States District Court Judge

 

Name and Title of Judge
9/2z /20~!)
Date , #

 
Case 3:20-cr-00029-WBS-DLB Document 58 Filed 09/22/21 Page 2 of 6
AO 245B (Rev. 09/20) Judgment in a Criminal Case

DEFENDANT NAME: Keith Moreno

Judgment Page 2
CASE NUMBER: 3:20-cr-00029-WBS-DLB

PROBATION

You are hereby sentenced to probation for a term of: SIXTY (60) MONTHS.

MANDATORY CONDITIONS
l. You must not commit another federal, state of local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of

placement on probation and may be subject to periodic drug test thereafter at the discretion of the U.S. Probation Office,
not to exceed 4 drug tests per month.
4. You must cooperate in the collection of DNA as directed by the probation officer.

5, You must make restitution in accordance with 18 U.S.C. §§ 3663, 3663A, or any other statute authorizing a sentence of
restitution.

You must comply with the standard conditions that have been adopted by this Court as well as with any other conditions on the
attached pages.
Case 3:20-cr-00029-WBS-DLB Document 58 Filed 09/22/21 Page 3 of 6

AO 245B (Rev. 09/20) Judgment in a Criminal Case

DEFENDANT: Keith Moreno Judgment Page 3
CASE NUMBER: 3:20-cr-00029-WBS-DLB

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers),

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the specific risks posed by your criminal record and you must comply with that instruction. The

probation officer may contact the person and confirm that you have notified the person about the specific risks posed by your criminal
record.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A oe

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
Judgment containing these conditions, For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: Wwww.uscourts.gov.

Defendant's Signature Date

 

 
Case 3:20-cr-00029-WBS-DLB Document 58 Filed 09/22/21 Page 4 of 6

AO 245B (Rev. 09/20) Judgment in a Criminal Case

DEFENDANT: Keith Moreno Judgment Page 4
CASE NUMBER: 3:20-cr-00029-WBS-DLB

SPECIAL CONDITIONS OF SUPERVISION

1. Search and Seizure — You must submit your person, property, house, residence, vehicle,papers, computers (as defined
in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search
conducted by a United States Probation Officer. Failure to submit to a search may be grounds for revocation of
probation, You must warn any other occupants that the premises may be subject to searches pursuant to this condition.

2. Access to Financial Information — You must provide the probation officer access to any requested financial
information and authorize the release of any financial information. The probation office will share financial information
with the U.S. Attorney’s Office.

3. Debt Obligations — You must not incur new credit charges, or open additional lines of credit without the approval of
the probation officer.

4, Mental Health Treatment/Anger Management — You must participate in a mental health treatment and/or anger
management program and follow the rules and regulations of that program. The probation officer, in consultation with
the treatment provider, will supervise your participation in the program (provider, location, modality, duration,
intensity, etc.). You must pay the costs of the program based on your ability to pay.

5. Community Service — You must complete 300 hours of community service within 36 months. The probation officer
will supervise the participation in the program by approving the program (agency, location, frequency of participation,
etc.). You must provide written verification of completed hours to the probation officer.
Case 3:20-cr-00029-WBS-DLB Document 58 Filed 09/22/21 Page 5 of 6

AO 245B (Rev. 09/20) Judgment in a Criminal Case

DEFENDANT: Keith Moreno

Judgment Page 5
CASE NUMBER: 3:20-cr-00029-WBS-DLB

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Judgment Page 6.

 

 

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $100.00 $5, 637.05 N/A N/A N/A
(1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.

({ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage

U.S. District Court, District of Nevada
Attn: Clerk of Court - Finance Department
RE: Case No. 3:20-cr-00029-WBS-DLB
333 Las Vegas Blvd., South

Room 1334

Las Vegas, NV 89101

U.S. Bank $5, 637.05
Attn: GSA Lockbox #6200-28

1765 NE Sandy Boulevard
Portland, OR 97230

TOTALS $ $ 5, 637.05

Restitution amount ordered pursuant to plea agreement

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived forthe [] fine [¥ restitution.

C1 the interest requirement forthe fine [0 restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Traffickin Act of 2015, Pub. L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offense itted
or after September 13, 1994, but before April 23, 1996. a © Cormmusegen
Case 3:20-cr-00029-WBS-DLB Document 58 Filed 09/22/21 Page 6 of 6

AO 245B (Rev. 09/20) Judgment in a Criminal Case

DEFENDANT: Keith Moreno Judgment Page 6
CASE NUMBER: 3:20-cr-00029-WBS-DLB

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A wf Lump sum payment of $5, 737.05 due immediately; balance due

1 snot later than , or
 inaccordancewith O C, © D,  E,or [ Fbelow:or

B (Payment to begin immediately (may be combined with OC, OD,or ()F below); or
C (O Payment in equal ee ___ (@.g., weekly, monthly, quarterly) installments of $ ; __ over a period of
__ (¢.g., months or years), to commence _ ___ (@.g., 30 or 60 days) after the date of this judgment; or
D CO Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
__ (¢.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [) Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F Special instructions regarding the payment of criminal monetary penalties:

Mandatory penalty assessment of $100.00 due immediately. Restitution shall further begin immediately and
paid within a three (3) year period. Any restitution or criminal monetary penalty in this case shall be paid at a
monthly rate of not less than 10% of any income earned during the defendant's term of probation.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

0 Joint and Several

Case Number . 3
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

[] The defendant shall pay the cost of prosecution.
L)_ The defendant shall pay the following court cost(s):

[J The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution ree (3) restitution interest, (4) AVAA assessment,

(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
